UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1313


LAWRENCE WILDER,

                  Plaintiff - Appellant,

             v.

HOWARD COUNTY POLICE DEPARTMENT; WILLIAM MCMAHON,                Chief;
JOHN SUPERMAN, Officer; UNKNOWN OFFICERS AND AGENTS,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-00298)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and    HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence Wilder filed a complaint against the Howard

County     Police        Department      and       named     and       unnamed          officers,

alleging violations of his civil rights.                               The district court

entered    an   order         granting   Wilder       leave       to    proceed         in   forma

pauperis, denying without prejudice his motion for appointment

of   counsel,     and     placing     his     case    on    inactive         status      pending

resolution of cases Wilder has on the court’s active docket.

Wilder seeks to appeal, challenging the denial of appointment of

counsel.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral      orders,        28   U.S.C.    § 1292       (2006);       Fed.      R.    Civ.    P.

54(b);    Cohen     v.    Beneficial         Indus.    Loan    Corp.,         337       U.S.    541

(1949).     Because the claim Wilder seeks to raise on appeal is

not immediately appealable, we dismiss the appeal for lack of

jurisdiction.            We    deny    Wilder’s       motion       for       appointment         of

counsel.     We dispense with oral argument because the facts and

legal    contentions          are   adequately        presented         in    the       materials

before    the   court         and   argument       would    not    aid       the    decisional

process.



                                                                                        DISMISSED




                                               2